Citation Nr: 0412404	
Decision Date: 05/12/04    Archive Date: 05/19/04	

DOCKET NO.  97-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board undertook additional 
development of the appeal in April 1999, and remanded the 
appeal in September 1999.  The Board undertook further 
development in July 2002 and January 2003, and again remanded 
the appeal in July 2003.  



FINDINGS OF FACT

1.  Service connection is in effect for status post coronary 
angioplasty for coronary artery disease with history of 
myocardial infarction times two, evaluated as 60 percent 
disabling, and residuals of a fracture of the left patella 
and postoperative umbilical hernia repair, each evaluated as 
noncompensably disabling.  The combined rating for service-
connected disabilities is 60 percent.  

2.  The veteran has work experience as a restaurant manager, 
vacuum cleaner manager, painter, and mechanic; he has 
vocational training as a motor cycle mechanic; and he was 
working as a mechanic in September 1998 and as a painter in 
April 2000. 

3.  Service connected disabilities do not prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.


CONCLUSION OF LAW

The criteria for a total rating by reason of individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals for Veterans 
Claims' (Court's) decision in Pellegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pellegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was a harmless error for the reasons specified 
below.

In the present case a substantially complete application was 
received in November 1996.  Thereafter, in a rating decision, 
dated in January 1997, the claim was denied.  Only after that 
rating action was promulgated did the AOJ, in August 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pellegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pellegrini found, on one hand, that the failure 
to provide a notice until after the claimant has received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pellegrini.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was 
nonprejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate, that, in this case, a lack of such 
pre-AOJ decision notice was not prejudicial to the 
appellant.")

In light of these two findings of prejudice, the Board finds 
that the Court in Pellegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
preinitial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, it is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives VCAA notice after an initial adverse adjudication. 

Moreover, while strictly following the express holding in 
Pellegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption within notice requirements contained in 38 
U.S.C.A. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Court shall "take into account 
the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary and such final decisions are made by 
the Court.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pellegrini for 
the appellant to overcome.  See Pellegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  A supplemental statement of the case was issued 
simultaneous with the notice.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pellegrini to decide the appeal 
would not be prejudicial error to the claimant. 

The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  The veteran has 
indicated that he does not desire a personal hearing.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing such a 
notice to the veteran prior to the original adjudication of 
the claim is harmless error.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Service connection is in effect for status post coronary 
angioplasty for coronary artery disease with history of 
myocardial infarction times two, evaluated as 60 percent 
disabling, and residuals of a fracture of the left patella 
and postoperative umbilical hernia repair, both evaluated as 
noncompensably disabling.  The combined rating for service-
connected disabilities is 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

The veteran has reported occupational experience as a manager 
of restaurants and vacuum cleaners, as a painter, and as a 
mechanic.  He has indicated that he has an GED and training 
as a motor cycle mechanic.  The reports of a May 1996 VA 
cardio examination and June 1996 addendum thereto reflect 
that the examiner did not have access to the veteran's 
medical records or claims file.  While electrocardiogram, 
X-rays, and stress tests were ordered, the report does not 
reflect that the examiner had access to these.  The diagnoses 
included myocardial infarction with percutaneous transluminal 
coronary angioplasty times two and hypertension.  The 
examiner indicated that based on the history obtained, and 
the physical findings on the examination performed, it was 
the examiner's opinion that the veteran would be unable to 
function adequately at gainful employment partly because of 
the symptoms induced and partly because of the effects and 
side effects of blood pressure medication he was taking and 
partly because of his cardiovascular emotional concern.  This 
examination report and addendum will be accorded medium 
probative weight because they are based on an evaluation by a 
medical professional, but will not be accorded greater than 
medium probative weight because the medical professional did 
not have access to the veteran's medical records or access to 
the particular test that had been ordered.

The report of a September 1998 VA cardio examination reflects 
that the examiner did not have access to the veteran's 
medical records.  The veteran reported that he was working as 
a mechanic.  The diagnoses included severe essential 
hypertension and generalized arteriosclerosis with coronary 
insufficiency.  The examiner reported that the veteran had to 
discontinue GXT after nine minutes due to leg pain and 
dyspnea.  This examination will be accorded medium probative 
weight because it was accomplished by a medical professional 
that saw the veteran one time and did not have access to the 
veteran's medical records.

A June 1999 response by a VA physician to a request for an 
opinion indicates that he was unable to provide an opinion 
without further testing.

The report of an April 2000 VA examination reflects that the 
examiner had reviewed the veteran's medical records.  The 
veteran reported that he was working part time as a painter.  
The diagnoses included hypertension, not well controlled, and 
coronary disease, probably single vessel.  The estimated MET 
level was 7.  An August 2000 addendum reflects that stress 
thallium imaging and left ventricular function were normal.  
This examination and addendum will be accorded large 
probative weight because the examiner had access to the 
veteran's medical records at the time he examined the 
veteran.

The report of a December 2002 VA examination and February 
2003 addendum thereto reflect that the same VA examiner who 
examined the veteran in April 2000 accomplished them.  They 
also reflect that the examiner had access to the veteran's 
medical records.  The diagnoses included history of coronary 
artery disease, status post percutaneous intervention in 1983 
and 1991.  Normal left ventricular function and normal 
sestamibi in the past that was stable and had no change since 
August 2000.  The metabolic equivalent was approximately 
seven.  The veteran was also status post fracture of the left 
patella with no residual.  The February 2003 addendum 
reflects that it was the examiner's opinion that the veteran 
had no significant cardiovascular disorder and should be able 
to perform gainful employment.  He had no residuals from his 
fractured patella.  This evaluation and addendum will be 
accorded very large probative weight because an examiner who 
had previously examined the veteran and who had reviewed the 
veteran's medical records and claims file completed them.  

On the basis of the above review of the evidence of record 
there are only two probative evidentiary items that address 
whether the veteran's service-connected disabilities preclude 
him from substantially gainful employment.  With 
consideration of the probative weights that have been 
assigned there is evidence of medium probative that supports 
the conclusion that the veteran's service-connected 
cardiovascular disorder causes him to be unable to be 
substantially gainfully employed and there is evidence of 
very large probative weight that is against a finding that 
the veteran is unable to be substantially and gainfully 
employed as a result of his service-connected disabilities.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran is unemployable due to his 
service-connected disabilities.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.

	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



